Title: James Ronaldson to Thomas Jefferson, 5 March 1809
From: Ronaldson, James
To: Jefferson, Thomas


          
            
Sir 
Philadelphia March 5 1809
            I was favored with your’s accompanying the wool, on the 21st ult; and have delayed answering untill I could make my-self sufficiently acquainted with the subject and communicate such facts as would enable you to form some oppinion on it yourself—
            I find non of the wool you alude as sold so high in N York, has been employed by our hatters;—and Mr Tybout says when wool is much disposed to full it becomes impossible to bow it, and is unfit for their business, he also observes when very long in the staple, it won’t bow and this applies to the sample you sent, it is some times cut, but this he considers a bad
practice—As it would be very difficult to express in words the peculiar properties of each particular wool, I have taken the liberty of sending a few specimens; by a comparison of them you will
be
able to form a judgement of their respective merits and an oppinion which of them are most deserving the attention of carefull farmers, the some of the Specimens are rather small, but it was not in my power to procure such as I wished, however they will serve our purpose in the meantime
            
              
                No
                 1 
                		 Full blood marino from Col Humphrey’s stock 
              
              
                〃
                2
                		 half do do 〃
              
              
                〃
                3
                		 Three forth do do 〃
              
              
                〃
                4
                    do do from Duponts Ram that specimen is off a lamb now in Dr Logans possession 
              
              
                〃
                5
                Lamb wool from N Hampshire, much used by hatters value about .50 ⅌ lb— 
              
              
                〃
                6
                 Called by Mr Tybout /hatter/ Camils hair prefered by hatters to all wool value two dollars ⅌ lb—I am inclined to think this is from goats and not camils— 
              
              
                〃
                7
                		  Third cross from a Spanish ram imported by Dr Mease 
              
              
                〃
                8
                 Wool from Wm Davy, of Penny production 
              
            
            Mr Whittle the stocking manufacturer remarks on the sample you sent—It is of long staple but not fine—and would sell at about .45 ⅌ lb— it is understoood that marinos produce a light fleece and being very usefull to the clothier he can give a higher price for it than the stocking maker
otherwise it would be employed in that business, as Mr W uses non of it he cannot give the price of marino wool indeed there is non at this market which puts it out of my power to quot its price, he says Mr Wilson clothier at the Head of Elk Maryland is a person who is likely to give the best information being a judicious practical manufacturer and now in business.
             Mr Davy has been so obliging as comit his oppinon to paper—I shall beg leave to refer to his note,—Mr D having been bred to the woolen manufacture, and spent some years in Spain as an agent for buying wool, I am inclined to respect his oppinion as equal to any that can be got in this country; he has lately erected a wool carding mill, and carries on the spinning by
machinery, He has produced some very superior stockings—some handsom fancy vests &ca and now has a stock of upwards of 10000 lbs of wool, it is likely he will soon be an extensive woolen-manufacturer—he is very much disposed to communicate any information, and desires me to
mention he will with pleasure attend to any enquiries you may address to him—  I have for some years imagined, I perceived a sensible improvment in the quality of our mutton, particularly as
respects
its flavr but as ’tis now 16 years since I tasted the Scots, it sometimes occured it might be an alteration in my pallate, I asked Mr D if he observed any alterations on the sheep of this country—his observations go much farther and, are more accurate than mine—in general his observations on he mentions, an that the sheep are greatly improven, both in wool and flesh, that 14 years ago he pro cured specimens of the wools which are much inferior to what is now
produced—This fact is very flattering, and is an earnest of the future perfection we are likely to arrive at in breeding sheep— The dealers in wool wish samples, to be sent just as it is taken
from
the sheep
             Our proper business is Type making, but 
Binny & I cannot help steping out of the 5 ⅌ Cent calculation now and then, and some five years ago we bought a farm,—farming we must observe even in this farming
country is not so shure a way of making money as manufacturing—however we think sheep graizing will be the most profitable way of employing it, this has been our oppinion for years past,  and have
only been detered from going into it by the mischief sustained from Dogs, we could neither reconcile ourselves to hazard the loss or mortification we should be exposed to from this source, but
the
Legistlature has given the county our land is in, a law taxing dogs, the proceeds of which tax is to form a fund to indemnify those who suffer from the deperdations of these animals.—This has
given
us courage and we engaged with Col Humphreys for one Ram & one Ewe of full blood and a ewe of the half blood marino the first one to cost $150 each the Second half blood 10 or 15 now if we can rear lambs that will sell for 10 dollars this must be more profitable than graizing large cattle or cultivating grain—We have also another idea, that is, to let out the ram on shares for half the produce when the lambs are fit
to wean, for various reasons this is preferable to charging money,—Cash is allways scarce with people who make few transactions on their capital, and this is generaly the case where farmers &
consumers are not mixed together—on this account they part reluctantly with money, and readily pay in produce from this plan it is probable more ewes will be offered, than if the price was two
dollars, and it is very evident we will be abundantly paid, the idea is borrowed from Col Humphreys. Without both ewe & ram we never could possess the pure race and not a neigh aproximation for several generations—In the variety of ewes our plan will meet, it affoards chances to
produce accidental valuable results.  The random or natural fruit trees of this country are certainly good in a much greater proportion, than stated I think by Forsyeth to occur in Britain, may we not infer a Similar result among the animals; the observations of Mr Davy gos to establish the improvment of sheep
            The management of Sheep in Europe is a Special business; with us it will be only an accessary one, and that with little knowledge, you must therefore be sensible we have great difficulties to encounter, and shall be guilty
of considerable blunders,—There is one point in which the cultivating of sheep may be view’d—When peice is restored in Europe and her inhabitants return to the avocations of trade and agriculture, our grain will from want of market find but an indifferent market sale and little price. But the market for wool is not likely to be overstocked while society continues to improve
              In a letter we received from Coll Humphreys he tells us he has about 10 Rams and as many ews for sale, and has wrote some friends here to know if the Penny Legistlature are to purchase any of them; this I presume is in consequence of some conversations he had with some of our citizens when here. my own oppinion is the Legistlature will leave
the business with the citizens, and Mr Humphreys will sell his stock—to private individuals—I cannot help sugesting the getting some of them for your neighborhood, they might produce a good result in crossing with your long wool’d—which I
think is not esteem’d by any of my friends—Mr Humphreys proposes to forward ours about the middle of June—   Dr Mease observes that Duponts Ram is larger than Col Humphreys’ the former will be most desirable for farmers who understand the business, have good pasture and winter food & lodging—probably the latter will suit beginners best.
            I beg you will make no appology for writing me on any subject it is likely I can serve you in, or promote the interests of the country. I am sorry so little is in my power the only thing I have to offer is some industry and good intentions
                    I had almost forgot to mention an observation of Dr Mease—he thinks the specimen of wool sent for the oppinions of the trade here is from a race of sheep called “Churros” of which notice is taken in the Domestic encyclopedia Birch & Smalls edition but I have not been able to find the article it is a race cultivated only for the flesh—he farther observes that 14 years ago—it was not peritted permitted to take from Spain a Marino sheep
            With sentiments of respect and esteem—I am your well wisher—
James Ronaldson
          
          
              P.S we have not yet been able to find antimony in the United States and consequently our business is almost at a stand, Could no plan be devised in the present state of our foreign relations whereby a supply might be obtained from France or Spain?
          
        